Exhibit 10.10

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [****], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

 

COLUMBUS DATA SERVICES, LLC

AGREEMENT FOR PROCESSING SERVICES

 

This Agreement for Processing Services (the “Agreement”) is entered into as of
August 20, 2013, by and between Columbus Data Services, LLC (“CDS”) and Global
Cash Access, Inc. (“Customer”).

 

WHEREAS, Customer desires to place or has placed at the Sites (as defined
herein) automated teller machines, full-service kiosks, point-of-sale terminals,
Tombstones (as defined herein), Virtual Terminals (as defined herein) or other
electronic cash or cash-equivalent dispensing machines (whether or not owned by
Customer) (collectively, the “Terminals”) and desires to engage CDS as a
non-exclusive processor of transactions initiated at Terminals located at the
Sites; and

 

WHEREAS, CDS is a processor that has access to one or more Networks (as defined
herein) that transmit and settle electronic funds transfers and is willing to
provide the Services (as defined herein) to Customer on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties, intending to be legally bound, agree as follows:

 

I.DEFINITIONS

 

Capitalized terms used in this Agreement that are not otherwise defined herein
shall have the meanings set forth on Exhibit “A”.

 

II.SERVICES PROVIDED BY CDS

 

2.1Services.  Subject to the terms and conditions of this Agreement, CDS shall
provide processing services as requested by Customer to drive Terminals located
at the Sites, to link Terminals with one or more Networks, to transmit
Transactions initiated at Terminals through a Network, to transmit electronic
messages to Terminals, to provide to Customer periodic electronic reports of
Transactions generated at Terminals or to switch Transactions to/from Terminals
and Networks (the “Processing Services”).  CDS shall also provide other services
in support of the Processing Services as requested by Customer and detailed in
Exhibit “D” (the “Other Services”), as well as the conversion services to
prepare for the Processing Services as detailed in Exhibit “D” (the “Conversion
Services”).  The parties acknowledge and agree that Exhibit “D” has not been
finalized as of the date of this Agreement but the parties will agree to a final
version of Exhibit “D” no later than four (4) weeks after the date of this
Agreement, it being understood that such final version shall be appended to this
Agreement. 

 



[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1

--------------------------------------------------------------------------------

 



 

CDS acknowledges and agrees that the rights and benefits granted to Customer
hereunder (including the right to receive the Processing Services, the Other
Services, the Conversion Services and the Deconversion Services) include the
right for such rights and benefits to be exercised and received by Customer’s
Affiliates, it being understood that Customer hereby assumes all liability for
any actions of its Affiliates in breach of this Agreement.

 

2.2Non-Exclusive Engagement.  During the term of this Agreement, CDS shall, on a
non-exclusive basis, be a provider of Customer’s requirements for the Processing
Services at Terminals located at the Sites.

 

2.3Standard of Care and Service Levels.  In performing the Services and in the
selection and use of facilities, equipment, machines and personnel required for
such performance, CDS shall exercise reasonable and appropriate care and
diligence and conduct such activities in a professional manner consistent with
industry standards.  For any breach of the foregoing warranty, CDS shall,
without additional charge to Customer, make such replacements or corrections as
may be necessary or appropriate.  In addition, CDS shall provide or otherwise
make available the Processing Services on a 24-hour per day basis, seven days a
week in accordance with the service levels set forth in Exhibit “C” (the
“Service Levels”) on and after the date (the “Trigger Date”) that is the earlier
of (a) the first day of the calendar month following the first calendar month in
which Transactions processed pursuant to this Agreement exceed [****] or (b)
[****] after completion of the first conversion of processing services to CDS
pursuant to the Conversion Services.

 

2.4Changes to Processing Services.  CDS reserves the right to modify the
Processing Services provided during the term of this Agreement after appropriate
testing to confirm that such modification will operate in accordance with its
specifications in a reliable manner compatible with the applicable information
technology environment.  CDS will provide Customer with at least [****] prior
written notice (or any shorter period to the extent mandated by a Network) of
any material modifications adequately describing such modifications with respect
to any modifications that involve a change to any protocol, network
configuration, infrastructure or other hardware used in providing the Processing
Services if such modifications will have an adverse impact on, degrade or
interfere with Customer’s ability to obtain the Processing Services (including
any modification that requires a change to Customer’s or its merchants,
customers or partners, facilities, systems, software or equipment, with such
modifications described in this parenthetical being subject to Customer’s
reasonable consent).  Customer acknowledges that (a) CDS regularly performs
enhancements to its products and services for the benefit of all its customers,
and (b) CDS is required to maintain, update and upgrade its connections to
Networks and third party gateways in accordance with the requirements of a
Network, it being understood that any such actions will not constitute a
material modification to a Processing Service.  If CDS modifies a Processing
Service and such modification constitutes a material change to such Processing
Service or interferes with Customer’s ability to obtain the prior benefit from
the Processing Services, then Customer may cancel the modified Processing
Service, without penalty and with an equitable adjustment to the Minimum Monthly
Fee (as defined in Section 5.1), by delivering to CDS written notice of
cancellation within [****] after Customer’s receipt of notice describing the
applicable modification, such cancellation to be effective [****] after CDS
receives such written notice of cancellation from

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2

--------------------------------------------------------------------------------

 



 

Customer.  Any such cancellation of a Processing Service pursuant to this
Section shall not affect the parties’ rights and obligations under this
Agreement with respect to any other Services.

 

2.5Additional Products and Services Offered by CDS.  CDS may, but is not
obligated to, offer to provide Customer with equipment or other services (such
as custom application development or third party ATM software enhancements)
either through itself or through third parties not included within the
Services.  The sale of such equipment or services to Customer shall be effected
through separate agreements with Customer.  Except as otherwise expressly set
forth in this Agreement, CDS will have no responsibility or liability with
regard to equipment purchases or services from or through third parties.

 

2.6Additional Requested Services.  Upon the written request of Customer for CDS
to provide additional services to further the integration of various Customer
products and services for Customer’s customers (e.g., with respect to gateways,
networks and platforms to allow GCA to do preferential routing transactions),
CDS and Customer will mutually agree upon a separate statement of work to set
forth the terms and conditions for the provision of such additional services.

 

2.7Dedicated Relationship Manager.  CDS will designate a “Relationship Manager”
who will be the principal point of contact with Customer for all matters
relating to this Agreement.  CDS may designate a new Relationship Manager from
time-to-time by written notice to Customer.  Additionally, the Relationship
Manager:  (a) must be reasonably acceptable to Customer; (b) will have overall
responsibility for managing and coordinating the delivery of the services to be
provided by CDS under this Agreement; (c) will meet regularly with Customer’s
designated representatives, and will be available at GCA’s designated location
as frequently as needed for the performance of the services to be provided by
CDS under this Agreement; and (d) will have the discretion and authority to make
decisions with respect to actions to be taken by CDS in the ordinary course of
day-to-day management of its obligations under this Agreement.

 

III.CUSTOMER OBLIGATIONS AND OTHER MATTERS

 

3.1Network Rules; Applicable Law.  Each party shall comply with all Network
Rules and all Applicable Laws in performing its obligations under this
Agreement.  Customer will comply with all requirements, policies and procedures
set forth by the Sponsoring Bank, and CDS will comply with all Sponsoring Bank
requirements, policies and procedures that pertain to third party processors. 
Customer will also cause each Terminal owner, the party or parties responsible
for cash replenishment of the Terminals, the owner or operator and employees of
the business at which the Terminals are placed and all other persons (other than
CDS) related to the ownership of the Terminals (collectively, the “Terminal
Related Parties”) to be trained and comply with the requirements of any banking
systems or other third parties whose services are used in connection with the
Terminals and all Applicable Laws, including those requirements relating to the
placement and lighting of the Terminals and other safety or security
requirements that relate to the Terminals.

 

3.2Sponsoring Bank.  Customer shall maintain a Sponsoring Bank to provide all
Terminals with Network access and shall comply with all requirements of the
Sponsoring Bank with respect thereto.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3

--------------------------------------------------------------------------------

 



 

3.3Prerequisites for Processing Services.  CDS shall not be required to provide
any Processing Services with respect to a Terminal until:  (a) Customer has
obtained a Sponsoring Bank providing Network access for such Terminal; (b)
Customer has delivered to CDS Terminal information; (c) Customer has completed
and delivered to CDS an ACH Authorization for the applicable Account; and (d)
CDS has, by notice to Customer or commencement of Services to such Terminal,
accepted such Terminal information and ACH Authorization.  Customer will operate
each of its Terminals only at the Site designated for such Terminal at the time
of Terminal set-up.

 

3.4Maintenance of Accounts.  During the term of the Agreement and for at least
[****] after any termination or expiration hereof, Customer will maintain all
necessary Accounts with such financial institutions as may be required for
Network sponsorship and will maintain in such Accounts such balances as may be
required for Settlement of transaction activity, Adjustments or the performance
of the Processing Services.

 

3.5Responsibility for Terminal or Cardholder.  CDS shall not be responsible for
maintaining any Terminal or communicating with any Cardholder.  Any maintenance
inquiries relating to a Terminal or customer support inquiries relating to a
Cardholder shall be directed promptly by CDS to Customer.

 

IV.TERMINAL INFORMATION; ACH AUTHORIZATION; SETTLEMENT

 

4.1Delivery.  Customer shall provide CDS with Terminal information and an ACH
Authorization for each Terminal subject to this Agreement prior to the date on
which the Processing Services are to commence being provided by CDS with respect
to such Terminal.  Prior to the delivery of Processing Services by CDS, the
parties will enter into a mutually agreeable process for boarding services. 
Customer represents and warrants that all information provided for each Terminal
and contained in each ACH Authorization will be correct and complete upon
delivery in all material respects.  Customer shall promptly notify CDS in
writing of any change in the Terminal information or ACH Authorization.

 

4.2Settlement.  All Settlements shall be effected through automated clearing
house transfers.  IT IS THE RESPONSIBILITY OF CUSTOMER TO VERIFY THAT ALL
INFORMATION PROVIDED FOR A TERMINAL, CONTAINED IN AN ACH AUTHORIZATION OR ANY
MODIFICATION THEREOF IS CORRECT AND COMPLETE.  CDS HAS NO RESPONSIBILITY TO
VERIFY ANY SUCH INFORMATION.

 

4.3Settlement Disputes.  As of the date of this Agreement, it is the intention
of the parties that the Networks will be performing Settlements directly
(“direct settling”) to an Account established by Customer, and as such CDS shall
not be responsible for Settlements; provided, however, to the extent the parties
agree that CDS will maintain a Settlement Account on behalf of Customer, the
following provisions of this Section 4.3 shall apply.  (For the avoidance of
doubt, to the extent any other provisions of this Agreement contemplate CDS
effecting Settlements, such specific provisions shall only be applicable at such
time, if any, the parties agree CDS will be assume such responsibility.) CDS
shall deliver all Settlement and capture reports to Customer as promptly as
possible after such reports were received by CDS, but in no event later than
[****] 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4

--------------------------------------------------------------------------------

 



 

after such reports were received by CDS.  Customer shall review the data
contained in such reports provided by CDS and shall promptly, but in no event
more than [****] after the date of the disputed item (the “Notice Date”) notify
CDS in writing of any disputed item in such reports in accordance with Section
5.4.  If it is agreed or otherwise mutually determined that any disputed item
was credited or debited in error by CDS, CDS shall correct the error. 
Notwithstanding, CDS shall not be liable for any recovery, reimbursement or
otherwise of any amounts relating to periods prior to [****] before the Notice
Date.  CDS shall not be liable for any damages, interest or other costs
associated with the error other than correcting the error.

 

V.FEES

 

5.1Fees.  Customer shall pay fees to CDS for the Services provided under this
Agreement in accordance with the “Pricing Schedule” attached hereto as Exhibit
“B”.  For each calendar month after March 1, 2015 (i.e., inclusive of the month
of March 2015) during which CDS provides the Processing Services (during the
term of this Agreement or after its termination, including during the
Deconversion Period (as defined in Section 6.5)), such fees for the Processing
Services shall be an amount at least equal to the “Minimum Monthly Fee” as set
forth on such Pricing Schedule (as prorated for any partial calendar month). 
All Network fees, financial sponsorship fees and other pass-through expenses
relating to a Network or transactions initiated at the Terminals (“Pass-Through
Expenses”) shall be the responsibility of Customer.  CDS will render a billing
invoice for the fees for all Services and Pass-Through Expenses incurred by
Customer in each calendar month no later than the 15th day of the following
month.  Such invoice shall include an itemized summary of all transactions
processed, all fees and Pass-Through Expenses incurred in such calendar month
and such other information as reasonably requested by Customer.  All undisputed
amounts shall be due and payable [****] after receipt of the applicable
invoice.  All undisputed amounts invoiced and outstanding after the due date
shall bear interest from the due date to the date of payment at a rate equal to
the lesser of [****] per annum or the highest legally allowable rate.  All fees
and other amounts due by Customer hereunder are subject to dispute in accordance
with Section 5.4 and reduction for Service Levels credits pursuant to Exhibit
“C”.

 

5.2Fee Changes.  All fees and other amounts due by Customer hereunder shall be
guaranteed during the term of this Agreement, except that CDS may adjust
Pass-Through Expenses to (a) directly reflect any increase or decrease in the
Pass-Through Expenses charged to CDS by the applicable third party and (b) to
incorporate as a Pass-Through Expense any new variable charge to CDS by reason
of a change to any Network Rule or any Applicable Law.  CDS shall provide
Customer with at least [****] prior written notice to Customer of any such
adjustments to Pass-Through Expenses (or any shorter time period so long as CDS
promptly notifies Customer of such adjustment as soon as CDS itself is notified
of such adjustment).

 

5.3Taxes.  All charges hereunder are exclusive of applicable federal, state and
local taxes, and Customer shall pay, or reimburse CDS for, any such taxes that
may be levied on the Services rendered under this Agreement, other than taxes
levied on or based on CDS’s ownership of property or net income.  CDS shall
include such taxes as separate line items on each applicable billing invoice and
shall timely remit payment of such taxes to the applicable taxing authority.  In
no event shall Customer be liable for the payment of any interest or penalties
relating to any taxes

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5

--------------------------------------------------------------------------------

 



 

that arise due to the failure of CDS to properly invoice, pay or administer such
taxes.  If it is later held that any taxes paid by Customer hereunder were not
owed, CDS shall use commercially reasonable efforts to obtain a refund of the
applicable amount and, upon receipt of any refund, provide such refund to
Customer.  CDS shall reasonably cooperate with Customer to minimize any taxes
imposed on Customer in relation to this Agreement.

 

5.4Disputes.  Either party may dispute any of the fees and charges invoiced or
billed by CDS hereunder by providing a written dispute notice to the other party
(“Billing Dispute Notice”) either via facsimile or e-mail (to be followed by
signed letter sent by United States mail pursuant to Section 11.10) to be sent
(a) in case of receipt by CDS, to the executive account manager at CDS
responsible for the relationship with Customer and (b) in the case of receipt by
Customer, to Customer’s Chief Financial Officer.  Any Billing Dispute Notice
shall include a reasonably detailed description of the exact items and amounts
disputed and the nature of the dispute and shall be received no later than 90
days after GCA first became aware of such billing error, and in no event shall a
Billing Dispute Notice be received later than 12 months after the date of the
applicable invoice or bill.  Customer may withhold from payment hereunder any
disputed amounts under a Billing Dispute Notice until the dispute is resolved,
provided that any undisputed amounts in an invoice will be paid by Customer
pursuant to Section 5.1.  Other than with respect to Network fees and other
third party fees (where such third party is set forth on Exhibit “B”) that
result from a verifiable billing error from the Network or such third party, CDS
shall not invoice any fees and charges (including any amount to compensate for
the inaccurate reporting or calculation of CDS fees or charges) more than 12
months after the end of the calendar month to which such fees and charges relate
(it being understood that failure by CDS to invoice within such period shall
constitute a conclusive and binding waiver to any claim for payment by Customer
for such fees and charges).

 

VI.TERM; TERMINATION

 

6.1Term.  The term of this Agreement shall commence on the date of this
Agreement and shall continue for a period of [****] from the Trigger Date (the
“Initial Term”) and shall automatically renew thereafter for successive [****]
terms (each a “Renewal Term”) unless either party gives the other at least
[****] prior written notice of its intent to terminate this Agreement at the end
of the Initial Term or any Renewal Term.

 

6.2Termination Prior to End of Term.  This Agreement may be terminated prior to
the end of the Initial Term or any Renewal Term only as follows:

 

(a)Either party may terminate this Agreement immediately upon written notice to
the other party upon the occurrence of a material breach or default by such
other party of any of its representations, warranties or covenants set forth in
this Agreement that is not cured within 30 days after delivery of written notice
to such other party specifying the breach or default claimed.

 

(b)Either party may terminate this Agreement immediately upon written notice to
the other party upon if the other party (i) makes a general assignment for the
benefit of creditors, (ii) applies for the appointment of a trustee, liquidator
or receiver for its business or property, or one is assigned involuntarily and
not dismissed within 60 days, (iii) is subject to a proceeding for

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6

--------------------------------------------------------------------------------

 



 

bankruptcy, receivership, insolvency or liquidation not dismissed within 60 days
or (iv) is adjudicated insolvent or bankrupt.

 

(c)CDS may terminate this Agreement (or curtail or restrict the provision of the
Services hereunder, including on a Terminal-by-Terminal basis to the extent
necessary) effective immediately upon written notice to Customer if:

 

(i)Customer does not pay any undisputed fee or charge when due hereunder and
such failure continues for a period of [****] after CDS gives written notice
thereof to Customer’s Chief Executive Officer, Chief Information Officer and
General Counsel;

 

(ii)the Sponsoring Bank withdraws its sponsorship of Customer for any reason and
Customer fails to secure a replacement Sponsoring Bank within [****] thereof; or

 

(iii)Customer (A) engages in activities that cause or are reasonably likely to
cause CDS or Sponsoring Bank to violate any Network Rule or Applicable Law or
(B) participates in fraudulent activity, including making misrepresentations
regarding the business operations of Customer.

 

(d)CDS may terminate this Agreement (or curtail or restrict the provision of the
Services hereunder, including on a Terminal-by-Terminal basis to the extent
necessary) immediately upon written notice to Customer following the issuance of
any order, rule or regulation or the enactment of any law by any governmental
authority (including any Gaming Authority (as defined in Section 6.2(e)),
Network or card association having jurisdiction over CDS or the decision of any
court of competent jurisdiction over CDS that (i) prohibits CDS from providing
the Services or (ii) provides that the provision or use of the Services violates
Applicable Laws; provided, however, in the case of any such curtailment or
restriction of the provision of Services on a Terminal-by-Terminal basis as a
result of an order from a Network, Customer shall have a [****] cure period to
remedy any issues that are the subject of such order (or such shorter period to
the extent required by such notice from the applicable governmental authority).

 

(e)Customer may terminate this Agreement immediately upon written notice to CDS
if Customer or any of its Affiliates receive written notice at any time from any
governmental or quasi-governmental authorities responsible for or involved in
the regulation of gaming or gaming activities (“Gaining Authorities”), or
otherwise reasonably believes (as determined by Customer’s Compliance Committee
following its standard policies and procedures) at any time based on the advice
of legal counsel, that the provision or use of the Services, this Agreement or
the association between the parties within the applicable jurisdiction is
reasonably likely to be in violation of Applicable Laws related to gaming or is
otherwise reasonably likely to jeopardize any of the privileged licenses
(including gaming licenses) held by Customer and its Affiliates; provided,
however, that any termination under this Section 6.2(e) shall only apply to
those Terminals under the jurisdiction of the specific Gaming Authority issuing
the written notice described in this Section 6.2(e) (with an equitable
adjustment to the Minimum Monthly Fee (as defined in Section 5.1)); and
provided, further, that such termination described in this Section

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7

--------------------------------------------------------------------------------

 



 

6.2(e) shall only be effective after 90 days’ notice given by Customer to CDS if
such condition is not cured within such 90-day period (or such shorter period to
the extent required by such notice from the applicable Gaming Authority or as
otherwise required to protect any of the privileged licenses (including gaming
licenses) held by Customer and its Affiliates as contemplated by this Section
6.2(e)).

 

(f)Customer may terminate this Agreement upon [****] prior written notice to CDS
for any reason; provided, however, that Customer agrees to pay CDS an early
termination fee in accordance with Section 6.4.

 

(g)Customer may terminate this Agreement immediately upon written notice to
Customer in accordance with the Service Levels availability provisions set forth
in Exhibit “C”.

 

(h)Customer may terminate this Agreement immediately upon written notice to CDS
if CDS closes a Critical Change of Control Transaction for which Customer has
not provided its prior written consent pursuant to Section 11.4.  A “Change of
Control Transaction” shall mean any transaction or series of related
transactions that, whether by virtue of a merger, consolidation, reorganization,
plan of exchange or otherwise, could result in (x) a person or entity acquiring,
directly or indirectly, or having the right to acquire, directly or indirectly,
(A) control of all or substantially all of the assets of CDS (including, without
limitation, through an exclusive license) or (B) 50% or more of the outstanding
equity securities of CDS or (y) CDS’s equityholders immediately prior to such
transaction or series of related transactions owning less than a majority of the
voting securities of CDS (or any successor thereto or, in the event CDS becomes
a wholly-owned subsidiary, parent thereof) immediately following the
consummation of such transaction or series of related transactions, in each case
on an as-converted basis.  A “Critical Change of Control Transaction” shall mean
a Change of Control Transaction where (i) Customer determines that the effects
of such Change of Control Transaction is reasonably likely to jeopardize any of
the privileged licenses (including gaming licenses) held by Customer or any of
its Affiliates or (ii) a material portion of the business of such acquiring
person or entity, or any Affiliate thereof, is providing Cash Access
Transactions for gaming or otherwise related to the gaming industry, whether
land based, online or otherwise.

 

6.3Continuing Obligations.  Termination or expiration of this Agreement shall
not relieve either party from any obligations accrued through the date of
termination or expiration.  In addition, the terms and conditions set forth in
Sections 3.4,  5.3,  5.4,  6.4,  6.5,  7.1 and 7.2 and Articles IX, X and XI
shall survive any termination or expiration of this Agreement.

 

6.4Charges Upon Termination.  If this Agreement is terminated by Customer
pursuant to Section 6.2(f), Customer shall, within [****] of such termination,
pay to CDS a compensatory payment in an amount equal to a percentage of the
product of (a) the Minimum Monthly Fee multiplied by (b) the number of full
calendar months remaining in the then-current term of this Agreement.  Such
percentage shall be [****] if such notice was provided during the first 12
months of the Initial Term, [****] if such notice was provided during the second
12 months of the Initial Term, [****] if such notice was provided during the
third 12 months of the Initial Term and [****] if such notice was provided at
any time thereafter.  Customer and CDS agree that such compensatory payment is a
reasonable estimation, as of the date of this Agreement, of the

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8

--------------------------------------------------------------------------------

 



 

actual damages that CDS would suffer if it failed to receive the processing
business contemplated by this Agreement for the full term of this Agreement.

 

6.5Deconversion.  Beginning upon either party’s issuance of any notice of
termination (regardless of the basis for termination) and during the term of
this Agreement and thereafter (the “Deconversion Period”), CDS shall provide
deconversion services as requested by Customer in transferring processing
promptly and smoothly to any other processor designated by Customer (the
“Deconversion Services”) or to Customer directly if Customer has elected to
terminate this Agreement pursuant to Section 6.2(e), provided that (a) all
amounts due CDS under this Agreement being paid in full and (b) such transfer
complies with Network Rules and Applicable Law.  Customer will pay all of CDS’s
reasonable costs for Deconversion Services; provided, however, CDS shall provide
Customer with transaction data, database information, and configuration data
(along with any other similar customer information that is customarily
transferred upon a deconversion) in a format and by a method mutually agreed
upon by the parties without any additional cost to Customer.  Such costs will be
billed at an hourly rate as set forth on the Pricing Schedule for testing
services.  As part of but without limiting the Deconversion Services, CDS shall
make available to such other processor, subject to Network Rules and Applicable
Law, all data and information CDS possesses regarding Customer’s merchants,
customers, partners and/or accounts, in such form and format as Customer may
reasonably request, together with reasonable and adequate instructions
concerning the format and means of accessing such data and information.  CDS
shall provide the Deconversion Services in accordance with any written plan for
such deconversion established by Customer and reasonably approved by CDS (which
approval shall not be unreasonably withheld or delayed) and otherwise use
commercially reasonable efforts to ensure that the Deconversion Services is
structured to prevent any degradation of quality or level of the Processing
Services, or interruption to the Processing Services, during the Deconversion
Period.  Throughout the Deconversion Period until a complete deconversion is
achieved and Customer’s data files have been delivered to Customer or such other
processor designated by Customer, CDS agrees to maintain and retain offsite
storage for each of Customer’s data files used in connection with the Processing
Services for a period of at least 7 years (or such longer period as may be
required by Network Rules or Applicable Laws) in accordance with reasonable
accessibility guidelines and requirements mutually agreed by the parties (which
agreement shall not be unreasonably withheld or delayed), as well as reasonable
backup for power supply systems and online communications.  CDS shall (i)
regenerate from CDS’s media any transactional data, reporting data or other
data, programs or information of Customer that is lost or damaged by CDS and is
required to be maintained by CDS by Network Rules or Applicable Laws and (ii)
provide Customer with access to and/or copies of Customer’s data files, in each
case within a reasonable period of time if and when requested by Customer in
writing.  Throughout the Deconversion Period until a complete deconversion is
achieved and Customer’s data files have been delivered to Customer or such other
processor designated by Customer, the parties shall continue to operate under
the terms and conditions of this Agreement, including Customer’s obligation to
make payments to CDS for fees for the Services (including the Minimum Monthly
Fee for the Processing Services) under Section 5.1; provided, however, that upon
the effective date of termination of this Agreement, Customer will cease to add
new Terminals to the CDS system.

 

VII.CONFIDENTIALITY; INTELLECTUAL PROPERTY

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9

--------------------------------------------------------------------------------

 



 

7.1Confidentiality Obligations.  “Confidential Information” means a party’s
proprietary or confidential information designated in writing as such or that by
nature of the circumstances surrounding the disclosure ought to, in good faith,
be treated as proprietary or confidential, including the Services and any trade
secrets contained therein.  Each party agrees that:  (a) during the course of
its performance of this Agreement it may have access to or be provided with
Confidential Information of the other party; (b) such Confidential Information
shall remain the property of the other party, such Confidential Information is
made available on a limited use basis solely in connection with this Agreement
and such Confidential Information shall be disclosed only to authorized
employees and agents; (c) it will advise its employees to whom such Confidential
Information is disclosed of their obligations under this Agreement; (d) it will
not sell, disclose or otherwise make available any such Confidential
Information, in whole or in part, to any third party without the prior written
consent of the other party; (e) it will not use such Confidential Information
except pursuant to this Agreement; and (f) it will use the same degree of care
it uses for its own confidential information, but in no case less than a
reasonable degree of care, to prevent disclosure of such Confidential
Information to any unauthorized person.  Furthermore, each party acknowledges
and agrees that the existence of this Agreement (including any Exhibits attached
hereto) and its terms and conditions shall be considered Confidential
Information of the other party, which shall not be revealed to any third party
without the express prior written consent of the other party except (x) as
required by applicable securities laws or securities exchange rules (including
requirements to file a copy of this Agreement (redacted to the extent reasonably
permitted by applicable law) or to disclose information regarding the provisions
hereof or performance hereunder) or (y) in confidence to legal counsel,
accountants or other advisors, banks and financing sources or proposed acquiring
parties.  Upon termination of this Agreement, all copies of Confidential
Information shall be returned to the owner thereof upon request.  The
restrictions under this Section shall not apply to information that:  (i) is or
becomes publicly known through no wrongful act of the party receiving the such
information; (ii) becomes known to a party without confidential or proprietary
restriction from a source other than the disclosing party; or (iii) a party can
show by written records was in its possession prior to disclosure by the other
party.  If a party is legally compelled to disclose any Confidential Information
of the other party, it will be entitled to do so provided it gives the other
party prompt notice and cooperates in protecting against any such disclosure or
obtaining a protective order narrowing the scope of such disclosure.

 

7.2Ownership of Inventions and Other Property.  All inventions and improvements,
whether patentable or not, technical or other information, computer designs and
materials, policies, processes, formulae, techniques, know-how and other
knowledge, information, trade secrets, trade practices and/or facts relating to
design, construction or implementation of the Services or related hardware or
software (the “Inventions”) that CDS develops in connection with this Agreement
and any and all amendments, modifications, derivative works, revisions, changes,
customizations or other improvements thereto (whether made by CDS or a third
party on its behalf) shall be the sole and exclusive property of CDS, provided
however, that any Inventions that CDS develops (independently or jointly with
Customer) at the direction of and exclusively for Customer as mutually agreed by
the parties in writing shall be the sole and exclusive property of Customer. 
All Inventions that Customer develops in connection with this Agreement and any
and all amendments, modifications, derivative works, revisions, changes,
customizations or other improvements thereto (whether made by Customer or a
third party on its behalf) shall be the sole

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10

--------------------------------------------------------------------------------

 



 

and exclusive property of Customer, including (a) any software and associated
documentation or manuals provided or made available by Customer in connection
with this Agreement and modifications or enhancements thereto (by whomever
produced) or (b) any data, information, content, and other materials prepared by
or transmitted by, to or for Customer or its merchants, customers or partners
through the use of or by or through the Processing Services (including nonpublic
personal information and other data generated in connection with processing
transactions) (collectively, “Customer Property”).  In addition, Customer shall
solely and exclusively own any Settlement receivables by or through the
Processing Services originating from transactions at the Customer’s Terminals
(it being understood that CDS shall not to assert any lien, claim or encumbrance
or right of offset against any such Settlement receivables).  Each party agrees
to execute and deliver any reasonable documents or instruments as may be
necessary to memorialize and acknowledge the foregoing as may be requested by
the other party from time to time.

 

7.3Software and Hardware.    

 

(a)If CDS provides any software to Customer, CDS hereby grants to Customer a
personal, non-exclusive, non-transferable license to use that software during
the term of this Agreement solely in connection with the Services.

 

(b)Subject to the Service Levels availability and related obligations,
CDS’s sole obligation with respect to any such software is to replace any
defective software at no charge to Customer.  Any purchases of equipment
(including Terminals) by Customer from CDS related to the delivery of the
Services will be pursuant to separate purchase agreements for which such
equipment would be delivered FOB CDS and carry with it the manufacturer’s
warranty, if any.

 

7.4Gramm-Leach-Bliley Act.  The parties intend that this Agreement comply,
if and to the extent necessary, with the applicable provisions of the
Gramm-Leach-Bliley Act and any rules and regulations promulgated thereunder, as
the same may be amended from time to time (the “Act”), and any other Applicable
Laws relating to the privacy and security of personal information and
Cardholder/Transaction data (together with the Act, “Data Laws”).  In connection
with such compliance, with regard to any information that is provided to CDS by
Customer under this Agreement, CDS is prohibited from disclosing or using such
information in any manner which is, or would cause Customer to be, in violation
of Data Laws protecting the confidentiality of nonpublic personal information. 
Both parties agree to otherwise comply with Data Laws to the extent applicable
to them in connection with this Agreement.  Without limiting the foregoing, CDS
agrees that it shall:  (a) not disclose or use any nonpublic personal
information except to the extent necessary to carry out its obligations under
this Agreement and for no other purpose; (b) not disclose nonpublic personal
information to any third party (including its third party service providers)
without an agreement in writing from the third party to use or disclose such
nonpublic personal information only to the extent necessary to carry out CDS’s
obligations under this Agreement and for no other purposes; (c) maintain, and
shall require all third parties receiving any nonpublic personal information
pursuant to the immediately preceding clause to maintain, effective information
security measures to protect nonpublic personal information from unauthorized
disclosure or use; and (d) promptly provide Customer with information regarding
any known failure of such security measures or any security breach related to
nonpublic personal

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11

--------------------------------------------------------------------------------

 



 

information and, thereafter, diligently keep Customer advised as to the status
and process of such failure or security breach (including any claims arising
therefrom) and cooperate with Customer as required by the circumstances arising
therefrom (including by promptly providing information known by it that is
reasonably requested by Customer with respect thereto).  Notwithstanding the
foregoing or any other provision set forth herein, nothing herein prohibits CDS
from responding to and/or disclosing nonpublic personal information or other
Confidential Information in response to or in connection with a governmental
inquiry or subpoena provided it gives Customer prompt notice thereof.

 

7.5Market Exclusivity.  During the term of this Agreement, and so long
as Customer [****], CDS shall not, and shall cause its Affiliates not to,
directly or indirectly, anywhere in the world market, sell, license or otherwise
provide to any third party other than Customer:

 

(a)any product or service for use in processing Cash Access Transactions for the
purpose of gaming or otherwise related to the gaming industry, whether land
based, online or otherwise, except with respect to the following existing
customers of CDS:  [****];

 

(b)any product or service for use in processing Cash Access Transactions for any
purpose or otherwise related to any industry to the extent such product or
service or any Invention, enhancement, feature or functionality thereof is
developed by CDS at the request of Customer for Customer or any of its
Affiliates; or

 

(c)divert or attempt to divert from Customer or any of its Affiliates
any business of any kind in which it is engaged (including the solicitation of
or interference with any of its suppliers or merchants, customers or partners).

 

“Cash Access Transactions” means any transaction involving the use of a
financial instrument (including a check, ACH, credit card, ATM card, debit card,
wallet transfer, virtual currency instrument, pre-paid access card or redeemable
ticket) for the primary purpose of obtaining cash, cash equivalents or credit.

 

VIII.UNAUTHORIZED USE

 

Customer shall ensure that procedures are maintained that are reasonably
designed to avoid an Unauthorized Use of the Terminals or Cards and the Services
provided by CDS.  CDS shall have no liability, whether to Customer, to a
Cardholder or to any other person, for any Unauthorized Use of any Terminal, any
Card, any Network or the Services unless such liability is caused by the
Unauthorized Use by CDS, its employees, agents or contractors.

 

IX.CDS WARRANTY; LIMITATION OF LIABILITY

 

9.1No Other Warranty.  CUSTOMER ACKNOWLEDGES THAT IT HAS INDEPENDENTLY EVALUATED
THE SERVICES AND THE APPLICATION OF THE SERVICES TO ITS NEEDS AND THAT, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CDS MAKES NO WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OR THAT THE SERVICES WILL BE UNINTERRUPTED OR

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12

--------------------------------------------------------------------------------

 



 

ERROR FREE, FROM A COURSE OF DEALING OR USAGE OR TRADE OR ARISING OTHERWISE BY
LAW.

 

9.2Third Parties.  CDS shall have no liability to third parties (including for
theft, vandalism, assault or any other misconduct of any person that occurs in
the proximity of a Terminal or at a Site) arising out of the performance or
non-performance of Services or the use or operation of the Terminals.

 

9.3[****]; Limitation of Liability.  [****].  The foregoing remedy and damage
limitations are reasonable in light of all present and predictable
circumstances, including the amount of fees charged by CDS under this Agreement
and the possible amount of actual damages to Customer.  Each party acknowledges
that it has read and understands such limitations, which serve as part of the
consideration hereunder.

 

X.GENERAL INDEMNITIES

 

10.1Customer Indemnification.  Customer shall indemnify, defend and hold CDS
harmless for, from and against any and all third party loss, damage, claim or
expense (including reasonable attorneys’ fees and court costs) that CDS may
incur, suffer or become liable for, directly or indirectly, arising from or
related to:  (a) Customer’s breach of any of its representations, warranties,
covenants or agreements under this Agreement; (b) fraud, intentional misconduct
or negligence of Customer or its directors, officers, employees, agents,
contractors or subcontractors; (c) use or operation of the Terminals; (d) any
event that may occur in the proximity of a Terminal or at a Site (including
theft, vandalism, or assault); (e) any Unauthorized Use of any Card; or (f) a
claim that use of any Customer Property infringes or misappropriates any patent,
copyright or trade secret of a third party, except to the extent that the
alleged infringement or misappropriation is based upon:  (i) any modification of
Customer Property by a person or entity other than Customer or any of its
Affiliates; (ii) any use or combination of Customer Property with any service,
software or equipment not supplied or approved in writing by Customer or any of
its Affiliates; or (iii) any use of Customer Property not permitted by this
Agreement.  If any allegation of infringement or misappropriation is made or
Customer believes that such an allegation is likely, then Customer shall be
entitled to demand CDS to immediately cease use of the applicable Customer
Property and CDS shall so comply.

 

10.2CDS Indemnification.  CDS shall indemnify, defend and hold Customer harmless
for, from and against any and all third party loss, damage, claim or expense
(including reasonable attorneys’ fees and court costs) that Customer may incur,
suffer or become liable for, directly or indirectly, arising from or related
to:  (a) CDS’s breach of any of its representations, warranties, covenants or
agreements under this Agreement; (b) fraud, intentional misconduct or negligence
of CDS or its directors, officers, employees, agents, contractors or
subcontractors; or (c) a claim that the use of a Service or related software or
equipment infringes or misappropriates any patent, copyright or trade secret of
a third party, except to the extent that the alleged infringement or
misappropriation is based upon:  (i) any modification of a Service or to related
software or equipment by a person or entity other than CDS or any of its
Affiliates; (ii) any use or combination of a Service or related software or
equipment with any service, software or equipment not supplied or approved in
writing by CDS or any of its Affiliates; (iii) any use of a Service or related
software

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13

--------------------------------------------------------------------------------

 



 

or equipment not permitted by this Agreement; or (iv) products or processes
developed pursuant to Customer’s direction, design or specification.  If any
allegation of infringement or misappropriation is made or CDS believes that such
an allegation is likely, then CDS may, at its option:  (A) procure the right for
Customer to continue to use the applicable Service or related software or
equipment; (B) replace the applicable Service or related software or equipment
with a functionally-equivalent, non-infringing service; or (C) modify the
applicable Service or related software or equipment to be non-infringing but
otherwise functionally equivalent.

 

10.3Indemnification Procedures.  The indemnified party shall notify
the indemnifying party within 10 days of receiving notice of any claim covered
by this Section 10; provided, however, that the right of indemnification
hereunder shall not be adversely affected by a failure to timely provide such
notice unless, and only to the extent that, the indemnifying party is materially
prejudiced thereby.  The indemnifying party may assume sole control of the
defense of any such claim if (a) the indemnifying party acknowledges its
obligation to indemnify the indemnified party for any losses resulting from such
claim and (b) such claim does not seek to impose any liability on the
indemnified party other than money damages, it being understood that the
indemnified party may, at its own cost and expense, participate through its own
counsel or otherwise in such defense.  The indemnifying party shall not settle
any such claim without the indemnified party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed), unless such
settlement is solely for monetary damages for which the indemnified party is
fully indemnified under this Agreement and does not result in or require any
admission or other liability of the indemnified party.  If the indemnifying
party does not assume full control over the defense of any such claim within 30
days of receiving notice from the indemnified party, then the indemnified party
shall have the sole right to defend or settle such claim at the cost and expense
of the indemnifying party in such manner as the indemnified party deems
appropriate, it being understood that the indemnifying party may, at its own
cost and expense, participate through its own counsel or otherwise in such
defense.

 

XI.MISCELLANEOUS

 

11.1Regulatory Access; Records.  Each party agrees to provide reasonable access
for audit purposes to any government agencies with jurisdiction over such party
(including federal bank examiners and representatives of other federal and state
regulatory agencies).  Without limiting the foregoing, if CDS is requested by
any Gaming Authority to provide any information or obtain any approval from any
Gaming Authority, then CDS shall provide all requested information and apply for
and obtain all reasonably necessary approvals required or requested of CDS by
such Gaming Authority, at the cost of Customer.  If CDS thereafter fails to
provide such requested information or apply for and obtain such necessary
approvals or if Customer or any of Customer’s Affiliates is directed to cease
business with CDS by a Gaming Authority, then CDS shall exercise its best
efforts, in good faith, to remedy such issues.  During the term of this
Agreement and for 4 years thereafter (or such longer period as may be required
by the Network Rules or any Applicable Law), CDS shall maintain complete and
accurate records of and supporting documentation for the Settlements,
Adjustments and the amounts billable to and payments made by Customer hereunder
in accordance with generally accepted accounting principles applied on a
consistent basis.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14

--------------------------------------------------------------------------------

 



 

11.2Insurance.  Each party agrees to obtain all insurance coverage that is
required by Applicable Law in connection with the provision or use of the
Services.  Without limiting the foregoing, CDS agrees to obtain and maintain
throughout the term of this Agreement:  (a) insurance on its property for the
replacement value of such property and to retain general liability insurance
(including broad form contractual insurance), each in an amount not less than
$[****] per occurrence and $[****] in the aggregate; (b) excess liability
insurance in an amount not less than $[****] per occurrence or in the aggregate;
(c) fidelity/crime insurance in an amount not less than $[****] per occurrence
and $[****] in the aggregate; (d) errors and omissions insurance in an amount
not less than $[****] per occurrence and $[****] in the aggregate; and (e) data
breach and privacy insurance in an amount not less than $[****] per occurrence
and $[****] in the aggregate.  The insurers for such insurance shall have an
A.M. Best rating of A- or better or, if such ratings are no longer available,
with a comparable rating from a recognized insurance rating agency.  CDS shall
furnish Customer, prior to commencing the Services under this Agreement and at
any time upon Customer’s request, with certificate(s) of insurance (in form and
substance reasonably satisfactory to Customer) evidencing such coverage and CDS
shall notify Customer at least 30 days prior to any cancellation or material
change in coverage.  Upon any cancellation of any insurance required hereby, and
prior to the effective date thereof, CDS shall provide Customer with
certificate(s) regarding any replacement insurance.  The property, general
liability, excess liability policies to be obtained and maintained hereunder
shall be endorsed to provide that such policies provide primary coverage on all
claims arising from or in connection with the Services performed for or on
behalf of Customer.

 

11.3Force Majeure.  Neither party shall be in default of this Agreement or
liable for any loss or damage of any kind resulting from any delay or failure to
perform its responsibilities under this Agreement (other than an obligation to
pay money) due to causes beyond its reasonable control, including acts of God,
weather conditions, wars, embargos, fires, riots, failures or fluctuations in
electrical power or other similar events; provided, however, that such party
gives the other party prompt written notice of such delay or failure and uses
commercially reasonable efforts to limit the impact and duration of such delay
or failure.  Notwithstanding the foregoing, the foregoing shall not apply with
respect to CDS’s failure to comply with its obligations under Section 11.12 or
to perform any other duties or obligations resulting from a failure to comply
with Section 11.12.

 

11.4Binding Effect; Assignment.  This Agreement is binding on the parties hereto
and their respective successors and permitted assigns.  Neither party may
assign, delegate or subcontract this Agreement, in whole or in part, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed (except, in the case of a Critical
Change of Control Transaction, which shall be deemed an assignment by CDS for
purposes of this sentence, the prior written consent of Customer shall be in its
sole and absolute discretion); provided, however, that Customer may, without
such consent of CDS, assign all of its rights and obligations hereunder to a
purchaser of all or substantially all of its assets or direct or indirect
successor entity of such party (whether by merger, stock or asset purchase,
business combination, consolidation restructuring, exchange offer or otherwise).

 

11.5Construction.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable, then the validity, legality or enforceability of the
remainder of this Agreement shall

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15

--------------------------------------------------------------------------------

 



 

not in any way be affected.  Neither party shall be deemed the agent, partner or
coventurer of the other by reason of this Agreement or Customer’s use of the
Services.  The failure of either party to enforce at any time any provision of
this Agreement or to exercise any right provided herein shall not in any way be
construed to be a waiver of the provision or right and shall not in any way
affect the validity of this Agreement or limit, prevent or impair the right of
either party to subsequently enforce the provision or exercise the right.  This
Agreement has been negotiated by the parties and by their respective counsel
and, as such, this Agreement shall be fairly interpreted in accordance with its
terms and without any strict construction in favor or against any party.  The
use of the words “include,” “includes” and “including” followed by one or more
examples is intended to be illustrative and does not limit the scope of the
description or term for which the examples are provided.

 

11.6Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware without regard to principles of conflicts of laws.  Except as otherwise
provided in this Agreement, any action or proceeding arising out of or relating
to this Agreement shall be brought in the U.S. federal courts within the State
of Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such action or proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of such action or proceeding shall be heard
and determined only in any such court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. 
Process in any action or proceeding referred to in the first sentence of this
Section 11.6 may be served on any party anywhere in the world, including by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 11.10.

 

11.7Disputes. 

 

(a)The parties shall attempt to settle any dispute, controversy or claim
arising out of this Agreement through consultation and negotiation in good faith
and a spirit of cooperation.  In the event that any dispute arises between the
parties in connection with any subject matter of this Agreement, the dispute
shall be referred to a senior-level representative of each party (as identified
in Section 5.4 if such dispute relates to a Billing Dispute Notice), who shall
promptly confer and endeavor to resolve the dispute.  In the event such
individuals are unable to resolve such dispute within 10 days, then the dispute
shall be deemed an unresolved dispute and either party may commence any action
at law or in equity in a court of competent jurisdiction.

 

(b)Notwithstanding Section 11.7(a), either party, without delay, may commence
any action at law or in equity in a court of competent jurisdiction if relief
from a court is necessary to prevent serious and irreparable injury to that
party (including the enforcement of the parties’ respective obligations under
this Agreement with respect to intellectual property or confidentiality).  The
prevailing party in any such action shall be entitled to collect from the other
party all costs and fees incurred by such prevailing party in connection with
such action (including court fees, travel expenses, out-of-pocket expenses such
as copying, telephone and facsimile charges, witness fees and reasonable
attorneys’ fees).

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16

--------------------------------------------------------------------------------

 



 

11.8Entire Agreement.  This Agreement (including all exhibits attached hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all existing agreements and all other
communications, written or oral.  This Agreement may not be released, discharged
or modified in any manner except in writing signed by both parties.  No purchase
order or other form of either party shall modify, supersede, add to or in any
way vary the terms of this Agreement.

 

11.9Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one in the same agreement.

 

11.10Notice.  Any notice required or permitted hereunder shall be in writing and
may be given by personal service, reputable overnight courier or the United
States mail, first class postage prepaid, to the address of the party receiving
notice as it appears on the signature page hereto, as such address may be
changed through like written notice to the other party.

 

11.11PCI Compliance.

 

(a)Notwithstanding anything in this Agreement to the contrary, the parties shall
each:  (i) comply with and adhere to the payment card industry data security
standard (“PCI-DSS”) in effect from time to time; (ii) comply with and adhere to
the payment application data security standard (“PA-DSS”) in effect from time to
time; (iii) implement and maintain appropriate measures to comply with PCI-DSS
and PA-DSS; and (iv) to the extent required by any applicable third parties,
such party shall require its vendors and suppliers to comply with PCI-DSS and
PA-DSS.  In the event a payment card industry (“PCI”) representative or PCI
authorized third-party seeks to conduct a security audit or review of a party at
any time (including after an alleged or actual security intrusion) for the
purpose of validating such party’s status, effectiveness or compliance with the
PCI-DSS or PA-DSS, such party shall cooperate with such audit or review.  Each
party shall immediately notify the other party in the event it has suffered any
data breach or other similar system intrusion.

 

(b)Without limiting the foregoing, CDS shall use commercially reasonable (but no
less than industry standard) security measures for its computer systems and
physical facilities designed to safeguard against (i) the unauthorized
destruction, loss, alteration of or access to Customer’s Confidential
Information and Customer’s data file, whether such information is at or on CDS’s
systems or facilities or in transit, and (ii) the Services being provided to
Customer hereunder being adversely affected or interrupted in any manner. 
During the term of this Agreement on an annual basis (and prior to the
completion of Customer’s fiscal year), or as otherwise required by a Network or
a Sponsoring Bank, CDS shall (x) have an accredited accounting firm conduct a
“SSAE16 SOC 2” audit in accordance with the Statement of Auditing Standards
developed by the American Institute of Certified Public Accountants and have
such accounting firm issue a Service Auditor’s Report (or substantially similar
report in the event the SSAE16 SOC 2 auditing standard and/or a Service Auditors
Report are no longer an industry standard), which shall cover, at a minimum,
security policies and procedures and controls (including system security and
physical security), and (y) have an accredited and certified auditor reasonably
acceptable to Customer conduct a TR-39 audit.  CDS shall provide Customer and
its

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17

--------------------------------------------------------------------------------

 



 

independent auditors with a copy of such SSAE16 SOC 2 and TR-39 audit reports
promptly upon the completion thereof along with any additional information
requested by Customer to the extent such information is required for Customer to
remain in compliance with the Sarbanes Oxley Act of 2002 and any regulations
promulgated thereunder (including, without limitation, a “bring down” letter
from the accounting firm that performed the Service Auditor’s Report confirming
that there have been no material changes to the Services Auditor’s Report .If
Customer reasonably believes that CDS may breach or has breached its obligations
under this Section 11.1 or if the SSAE16 SOC 2 or TR-39 audit reports identify
any issues or non-compliance (including risks to CDS’s computer systems and/or
physical facilities that could result in the unauthorized destruction, loss,
alteration of or access to Customer’s Confidential Information or Customer’s
data file or the Services otherwise being materially and adversely affected),
then a senior technology executive of CDS shall promptly meet with a
representative of Customer to discuss the matter and CDS shall promptly take all
reasonable and appropriate action to address the matter to cure such issues or
non-compliance and otherwise reduce the risk to Customer’s Confidential
Information, Customer’s data file and the Services.

 

(c)CDS shall conduct background checks and maintain records on all employees or
contractors who may have access to any of Customer’s Confidential Information or
Customer’s data file or who will otherwise be performing services contemplated
by this Agreement.  Individuals who have been convicted of a crime involving
dishonesty, breach of trust, or money laundering are prohibited from having any
such access and otherwise providing services to Customer unless Customer has
expressly granted permission in writing.  CDS shall use commercially reasonable
efforts to determine whether its employees or contractors who may have access to
any of Customer’s Confidential Information or Customer’s data file or who will
otherwise perform services have been convicted of any such crime or if charges
for such offenses are pending or if the individual has entered into a pretrial
diversion program or has been granted a deferred entry of judgment with respect
thereto.  If CDS learns of such circumstances with respect to any such employee
or contractor, CDS shall notify Customer in writing prior to the use of such
employee or contractor in connection with this Agreement to the extent permitted
by applicable law.  If CDS becomes aware of such circumstances after any such
employee or contractor gains such access or begins performing hereunder, CDS
shall so notify Customer as soon as reasonably possible under the circumstances
upon obtaining knowledge thereof to the extent permitted by applicable law. 
Upon receiving such notice, Customer shall determine, in its sole discretion,
whether to allow the applicable employee or contractor to continue to have
such access or perform hereunder.

 

11.12Business Continuity. 

 

(a)CDS has created and shall maintain and comply with a comprehensive disaster
recovery plan (“Disaster Recovery Plan”) and comprehensive business continuity
plan (the “Business Continuity Plan” and, together with the Disaster Recovery
Plan, the “DR/BC Plans”) through which it will be able to perform its
obligations under this Agreement with minimal disruptions or delays.  CDS
represents and warrants that the Disaster Recovery Plan requires CDS to maintain
fully redundant processing centers at a minimum of [****] separate locations and
an additional/third secured data storage facility with full backups of all data
relating to this Agreement.  CDS shall (x) provide a reasonably detailed summary
of its DR/BC Plans, backup

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18

--------------------------------------------------------------------------------

 



 

capabilities and redundant processing facilities to Customer on the date of this
Agreement and again each time a material change is made and (y) provide Customer
with access, from time to time upon written request, to a complete copy of its
DR/BC Plans and proof of backup capabilities and redundant processing facilities
for review by Customer.

 

(b)CDS shall fully and successfully exercise all aspects of the DR/BC Plans at
least annually in a live production environment.  CDS shall immediately identify
to Customer any deficiencies found in the applicable plan or its execution and
remediate such deficiencies within [****] thereof.

 

(c)CDS shall revise the DR/BC Plans to reflect changes in its environment and
infrastructure and as necessary to meet or exceed regulatory agency contingency
planning requirements.  CDS shall notify Customer of any material change that it
wishes to make to a DR/BC Plan and not make any change that will degrade the
quality of the DR/BC Plans.

 

(d)CDS shall notify Customer as soon as reasonably possible under
the circumstances after the occurrence of any event that materially effects or
could materially affect any component of the Services or that otherwise warrants
execution of either of the DR/BC Plans (a “Plan Event”) and shall immediately
execute the DR/BC Plans in response to a Plan Event.  CDS shall provide Customer
with regular updates during a Plan Event and the recovery process and a means of
communication whereby Customer can receive regular updates and monitor progress
as information becomes available.

 

11.13Right of First Refusal; Right of Notice. 

 

(a)CDS shall provide Customer with prompt (and in any event within [****])
notice of the receipt by CDS of any bona fide proposal that CDS intends to
pursue that would result in a Critical Change of Control Transaction (each such
bona fide proposal, a “Critical Offer”).  Such notice to Customer of a Critical
Offer (a “Critical Offer Notice”) shall include [****].

 

(b)[****].

 

[SIGNATURE PAGE FOLLOWS]

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed by their undersigned representatives, thereunto duly authorized.

 

 

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

COLUMBUS DATA SERVICES, LLC

 

 

 

 

 

By:

/s/ David Lopez

 

By:

/s/ Joseph C. Canizaro

Name:

David Lopez

 

Name:

Joseph C. Canizaro

Title:

CEO

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

Address For Notice Purposes:

 

Address For Notice Purposes:

 

 

 

 

 

Global Cash Access, Inc.

 

Columbus Data Services, LLC

7250 S. Tenaya Way, Suite 100

 

5220 Spring Valley Road, Suite 300

Las Vegas, NV 89120

 

Dallas, TX 75254

Phone:  (702) 855-3000

 

Phone:  (214) 242-0650

Fax:  (702) 262-5039

 

Fax: 

Attn:  General Counsel

 

Attn:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe Canizaro

 

 

 

Manager

 

 

 

Columbus Data Services, LLC

 

 

 

909 Poydras Street, Suite 1700

 

 

 

New Orleans, LA  70112

 

 

 

Joe Canizaro

 

 

LIST OF EXHIBIT’S

 

Exhibit ADefinitions

 

Exhibit BPricing Schedule

 

Exhibit CService Level Agreement

 

Exhibit DBusiness Requirements Document

 

Exhibit EAdditional Requirements, Duties, and Obligations

 

ATTACHMENTS

 

1.ACH Authorization Form

 

 



[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

DEFINITIONS

 

“ACH Authorization” means an authorization signed by Customer authorizing CDS to
debit or credit the applicable Account for Settlement and Adjustments and any
Fees due CDS.

 

“Account” means a deposit account maintained by Customer with a clearing
institution acceptable to CDS to facilitate the Settlement of monetary
Transactions and the payment of all Fees and other amounts due hereunder.

 

“Adjustment” means an electronic credit or debit initiated by CDS for the
purpose of (a) correcting Network errors, (b) correcting inaccurate records of
monetary Transactions, (c) correcting Settlement errors or (d) settling a
disputed monetary Transaction.

 

“Affiliate” means, with respect to a specified person or entity, any person or
entity that directly or indirectly controls, is controlled by or is under common
control with the specified person or entity.  A person or entity shall be deemed
to control another person or entity if such first person or entity has the power
to direct or cause the direction of the management and policies of such other
person or entity, whether through ownership of voting securities, by contract or
otherwise.

 

“Applicable Law” means any applicable federal, state or local laws, rules or
ordinances then in effect.

 

“Card” means any Network debit or credit card (or other card equivalent) issued
by a financial institution associated with a deposit account at the issuing
financial institution and used by a cardholder to obtain cash or pay for goods
and services.

 

“Cardholder” means any person issued a Card by a financial institution.

 

“Fees” means the fees charged by CDS to Customer for the Services provided
pursuant to this Agreement.

 

“Network” means an organization to which CDS has access that operates computer
hardware and software and telecommunications facilities in order to transmit
electronic messages and settle electronic funds transfers between its members.

 

“Network Rules” means the operating rules and procedures of each applicable
Network as adopted by such Network’s board of directors or equivalent body, as
amended from time to time, including all exhibits and addenda thereto.

 

“Scope of Work” means a document listing the written specifications,
functionality, designs, plans, time frames, benchmarks, actual or estimated
costs and other requirements of Customer for software development and/or support
by CDS.

 

“Services” means the Processing Services, the Other Services, the Conversion
Services and the Deconversion Services.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

“Settlement” means the crediting of an Account (or a third party deposit account
designated in writing by Customer with a clearing institution acceptable to CDS
for settlement) with the settlement amount, interchange income, surcharge income
or the like arising out of Transactions.

 

“Sites” means the locations at which Customer has sold to or placed (or sells to
or places) Terminals for which CDS provides Services in accordance with this
Agreement, whether physical or electronic locations.

 

“Sponsoring Bank” means the bank that sponsors a Terminal on behalf of Customer
pursuant to the applicable Network Rules.

 

“Tombstone” means an unattended point-of-sale device deployed by Customer within
the gaming cash access environment that connects to the CDS platform to deliver
debit card and credit card quasi cash advances and point-of-sale debit
transactions for authorization.  The word is an industry specific description of
the physical appearance of the device as deployed.

 

“Transaction” means any function that (a) can be initiated at the Terminal, (b)
is processed by CDS and (c) complies with the Network Rules and all Applicable
Laws.  For the avoidance of doubt but without limitation, Transaction includes
any function initiated at a Virtual Terminal where the Cardholder does not
physically present his or her Card, which is commonly known as a
“card-not-present transaction” within the industry.

 

“Unauthorized Use” means (a) with respect to credit cards, the same meaning as
such term has under Federal Reserve Board Regulation Z, 12 C.F.R. 226.12(b)(1),
footnote 22, and the commentary thereto and (b) with respect to debit cards, the
same meaning as “unauthorized electronic fund transfer” under Federal Reserve
Board Regulation E, 12 C.F.R. 205.2(1) and the commentary thereto.

 

“Virtual Terminal” means any e-commerce platform or other software application
that may be accessed by a computer, smartphone or other similar machine or
device running a web browser or other similar software application (rather than
using dedicated hardware such as an automated teller machine or a point-of-sale
terminal) that meets applicable Network requirements and is capable of
initiating and performing a Transaction.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Exhibit B

 

Pricing Schedule

 

1.Initial Program Implementation Fee

 

Initial Program Implementation Fee:

$[****]

 

Implementation Fee to be invoiced as follows:  [****]

 

2.Transaction Processing Fees; Services Fees; Other Fees

 

The Fees in Section A and Section C will apply prior to March 1, 2015 unless
Financial Transaction volumes exceed [****] per month, in which case the Fees in
Section B and Section C will apply for such month.  For the avoidance of doubt,
the Transaction Processing Fees set forth in Section A are considered to include
appropriate compensation to cover the “Service Fees” set forth in Section B
(e.g., the Switch Access Fee, Terminal Driving Fee, and Per User Webtools Access
Fee) and such Service Fees are not to be billed separately until the Fees in
Section B and Section C are applied pursuant to the first sentence of this
paragraph.

 

SECTION A

 

Transaction Processing Fees

 

Transaction Type

Monthly Volume

Rate Per Transaction

Financial Transaction

[****]

$[****]

 

[****]

[****].

iGaming / eCommerce Transaction

[****]

$[****]

 

 

 

 

 

SECTION B

 

Transaction Processing Fees

 

Transaction Type

Monthly Volume Tier*

Rate Per Transaction

Financial Transaction

[****] 

$[****]

 

[****]

$[****]

 

[****] 

$[****]

iGaming / eCommerce Transaction

[****]

$[****]

Minimum Monthly Fee

$[****]

 

 

 

 

*All transactions charged at the applicable tiered rate (fill a tier)

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Service Fees

 

Fee Description

Fee

Switch Access Fee

$[****]

Terminal Driving Fee

$[****]

Per User Webtools Access Fee

$[****]

(First 20 Users will be included in the Switch Access Fee)

 

 

 

Adjustment/Chargeback Filing – Network Fees

[****]

 

Section C

 

Optional Fees (charged only upon request for service by Customer)

 

Fee Description

Fee

Automated Monitoring & Dispatch Services

$[****]

New Site Setup (Standard Setup)

$[****]

Software Development

$[****]

Testing Services

$[****]

Implementation Fees

[****]

Sponsorship Fees

[****]

Shipping

[****]

Adjustment/Chargeback Filing – CDS Fees

$[****]

 

 

NOTES

 

1.



Customer will be responsible for all communication connections between Customer
Terminals and CDS sites.

 

2.



All network application and annual fees for sponsorship are the responsibility
of the Customer.  Customer’s financial sponsor must verify that Customer is
registered with the networks in which the Customer participates and notify
networks that Customer utilizes CDS as a processor before terminals may be
activated at CDS.

 

3.



Customer is responsible for all Travel and Expenses where CDS is required to
attend customer sites at Customer’s request.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Service Descriptions

 

Transaction Processing

 

Transaction processing fees paid for the receipt, processing and routing of a
financial transaction request processed within the CDS environment.  The fee
also includes settlement, fund distribution, reporting, and archiving of the
transaction in a secure and compliant manner.

 

Switch Access

 

Switch Access provides base access for use of services developed for the
provision of transaction processing.  This includes access to web services
designed to accept and respond to transaction requests from various Customer
owned systems and sources, and required access to payments networks (MasterCard,
Pulse etc.).  Switch Access includes the provision of test system access and
authorization such that Customer may connect various Customer owned test systems
for the purpose of pre-production testing and evaluation.

 

Terminal Driving

 

Terminal driving fees pay for the connection, management and handling of state
driven or open architecture ATMs or Kiosks.  The fee includes the overall
management of the load image, inclusive of screens, states, timers required for
the proper functionality of the device.  Basic device monitoring is included in
the terminal driving fee.  Basic monitoring provides event monitoring tools
(Webtools) and the capability to deliver alerts to endpoints defined by the
Customer.  In, addition, CDS provides minor load image changes inclusive of
screen changes, minor flow or functionality modifications as part of the base
terminal driving fee.  Additions or modifications to the overall terminal estate
(adding or removing ATMs to existing sites) are included in the terminal driving
fee.

 

Webtools User Access

 

Webtools User Access provides a named user account with access to the Webtools
and the required functions granted to the user within their security profile. 
Functions are defined by CDS or a Customer representative who has been granted
the appropriate authorization level by Customer.

 

Adjustment Chargeback Filing

 

CDS will invoice a CDS Adjustment or Chargeback filing fee if a Customer elects
to have CDS collect the required documentation and file on their behalf. 
Customers who perform their own documentation and dispute management will only
be responsible for fees levied by the networks.

 

Automated Monitoring & Dispatch Services

 

Automated Monitoring & Dispatch (AMD) services include all services described in
Terminal Driving.  Additionally, all terminals will be monitored directly by CDS
with automated dispatch to first and second line maintenance providers as
defined by the Customer.  Availability and dispatch event reporting are
included.  Automated Monitoring and Dispatch services are available to ATM
portfolios with 100 or more terminals.  The AMD service fees are inclusive of
the base Terminal Driving fee, Customer will pay only the AMD fee if the service
is elected.

 

New Site Setup

 

A New Site Setup is required where a new top level entity is required for
distinct management, reporting, settlement of maintenance of an associated group
of terminals.  This may include specific reporting delivery, customization of
alert distribution or settlement funds delivery.  A site in this instance is
better considered as a logical grouping of terminals rather than a physical
location.

 

Sponsorship Fees

 

Sponsorship fees are applicable if Customer elects to discontinue being a
registered/sponsored ISO and elects to have

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

CDS become the ISO and obtain sponsorship for Customer’s terminals.

 

Software Development

 

CDS charges for software development at an hourly rate for minor
customizations.  Larger scale projects may be quoted through a scope of work
document with fixed or time and materials based pricing, as mutually agreed upon
with the Customer.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Exhibit C

 

Service Levels

 

Service Level:  Transaction Processing

 

Service

Measurement

Target

Comments

Switch Availability

 

(Defined as the ability for the platform to receive, route and authorize
transactions)

[****]

[****]

[****]

 

In the event CDS fails to achieve the Switch Availability target during any SLA
Period, Customer shall be entitled to receive a Service Level Reimbursement as
follows:

 

·



for Switch Availability of less than [****]% but equal to or greater than
[****]%, Customer shall be entitled to a reimbursement credit on the following
month’s invoice of [****]%;

 

·



for Switch Availability of less than [****]% but equal to or greater than
[****]%, Customer shall be entitled to a reimbursement credit on the following
month’s invoice of [****]%;

 

·



for Switch Availability of less than [****]%, Customer shall be entitled to a
reimbursement credit on the following month’s invoice of [****]%.

 

If CDS fails to attain Switch Availability monthly average of [****]% during
[****] consecutive months, [****] months in any rolling [****] period or [****]
months in any rolling [****] period, Customer may subsequently either (in
Customer’s sole discretion) (i) terminate the Agreement with [****] advance
written notice and without penalty or (ii) terminate the obligation to pay
[****].

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Service Level:  Device Driver Availability - Terminal Availability

 

Service

Measurement

Target

Comments

Terminal Device Driver

 

(Defined as the terminal driver that receives and routes transactions)

[****]

[****]

[****]

 

In the event CDS fails to achieve the Terminal Device Driver availability target
during any SLA Period, Customer shall be entitled to receive a Service Level
Reimbursement as follows:

 

·



for Terminal Device Driver availability of less than [****]% but equal to or
greater than [****]%, Customer shall be entitled to a reimbursement credit on
the following month’s invoice of [****]%;

 

·



for Terminal Device Driver availability of less than [****]% but equal to or
greater than [****]%, Customer shall be entitled to a reimbursement credit on
the following month’s invoice of [****]%;

 

·



for Terminal Device Driver availability of less than [****]%, Customer shall be
entitled to a reimbursement credit on the following month’s invoice of [****]%.

 

·



Device driver availability reimbursements are applicable only in cases where
greater than [****]% of the GCA device portfolio is impacted as a result of the
failure or service degradation.

 

If CDS fails to attain Terminal Device Driver availability monthly average of
[****]% during [****] consecutive months, [****] months in any rolling [****]
period or [****] in any rolling [****] period, Customer may subsequently either
(in Customer’s sole discretion) (i) terminate the Agreement with [****] advance
written notice and without penalty or (ii) terminate the obligation to pay
[****].

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Service Levels:  Web Services

 

(This includes real time transaction feed)

 

Service

Measurement

Target

Comments

Availability of Web Services

[****]

[****]

[****]

 

 

In the event CDS fails to achieve the Web Services Availability target during
any SLA Period, Customer shall be entitled to receive a Service Level
Reimbursement as follows:

 

·



for Web Services Availability of less than [****]% but equal to or greater than
[****]%, Customer shall be entitled to a reimbursement credit on the following
month’s invoice of [****]%;

 

·



for Web Services Availability of less than [****]% but equal to or greater than
[****]%, Customer shall be entitled to a reimbursement credit on the following
month’s invoice of [****]%;

 

·



for Web Services Availability of less than [****]%, Customer shall be entitled
to a reimbursement credit on the following month’s invoice of [****]%.

 

If CDS fails to attain Web Services Availability monthly average of [****]%
during [****] consecutive months, [****] months in any rolling 6- month period
or [****] in any rolling [****] period, Customer may either (in Customer’s sole
discretion) (i) terminate the Agreement with [****] advance written notice and
without penalty or (ii) terminate the obligation to pay [****].

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Service Levels:  Tools Category

 

Service

Measurement

Target

Comments

Web Tools Availability

[****]

[****]

[****]

 

 

In the event of a service level issue that prevents access to WebTools, CDS will
notify GCA in advance with updated availability timeframes as information
becomes available. Furthermore, in the event of file delivery delays or errors;

 

oMore than [****] times in a calendar month

 

§



An invoice credit of the greater of; [****] or [****]

 

§



An incident report and action plan for remediation if required will be delivered
to GCA within [****] business days

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Service Levels:  Batch File & Report Delivery

 

Service

Measurement

Target

Comments

Batch File and Network Report Availability

[****]

[****]

[****]

 

 

In the event of a service level issue that causes a delay in delivering files to
GCA, CDS will notify GCA in advance with updated delivery timeframes as
information becomes available. Furthermore, in the event of file delivery delays
or errors;

 

When a file/report is delayed and is within CDS’s system or control;

 

oMore than [****] times in a calendar month

 

§



An invoice credit of $[****] will be applied to the next GCA invoice

 

§



An incident report and action plan for remediation if required will be delivered
to GCA within [****] business days

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

1.



SERVICE LEVEL REIMBURSEMENTS

 

Service Level Reimbursements/Commitments and right to termination are effective
as of the Trigger Date.

 

Service Level Reimbursements are based on the Processing Fees paid (or payable).
 Service Level Reimbursements will be credited by CDS to Customer on the month’s
invoice following the month of the missed Service Level.

 

Service Level Reimbursements shall not be due or payable by CDS as a direct
result of an event or incident involving Customer’s own technology environment
or systems.

 

In the event of a system or facility issue that causes CDS to miss service
levels in multiple categories as a result of a single or multiple demonstrably
linked events, reimbursement will be limited to the single service category with
the greatest required reimbursement amount.

 

2.



RETURN TO SERVICE COMMITMENTS

 

Severity Level and Return to Service (RTS) SLA

 

 

 

 

Severity Level

Description

Response Timeframe

Severity 1

A failure of one or more components of a the service implemented as part of a
production environment that (a) is resulting in the complete failure of the
affected components such that the affected components are unusable by end users,
Customer (i.e., resulting in downtime for the affected components) and/or (b) is
causing a business-critical Customer system to be non-operational (i.e.,
resulting in downtime for the affected system).

CDS will initially respond (i.e., commence the process of developing knowledge
of the Error or other situation and communicating with Customer regarding the
Resolution) immediately after identifying the problem or receipt of the Support
Request and will dedicate resources to the issue until resolved. CDS will
provide Customer with an Interim Resolution within [****] hours after such
problem has been successfully reproduced by CDS and verified to be caused by a
failure of one or more components of a Switch. CDS will use commercially
reasonable efforts to duplicate and verify such issue as soon as possible. CDS
will provide Customer with a Final Resolution within [****] thereafter. CDS will
devote a sufficient amount

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

of qualified personnel and resources in order to persistently and diligently
work on the Resolution of each Severity 1 Error.

 

 

Severity 2

A failure of one or more components of the service implemented as part of a
production environment that (a) is affecting significant functionality of the
affected components and/or preventing end users from successfully completing
transactions using a the service without resulting in downtime for the affected
components and/or (b) is causing a significant impact to a Customer system
without resulting in downtime for such system.

CDS will initially respond (i.e., commence the process of developing knowledge
of the Error or other situation and communicating with Customer regarding the
Resolution) immediately after identifying the problem or after receipt of the
Support Request. CDS will use commercially reasonable efforts to duplicate and
verify such issue as soon as possible. CDS will provide Customer with an Interim
Resolution within [****] hours after such problem has been successfully
reproduced by GCA and verified to be caused by a failure of one or more
components of the Services. GCA will provide Customer with a Final Resolution
within [****] month thereafter.

 

 

Severity 3

All other failures of one or more components of a the Service implemented as
part of a production environment.

CDS will initially respond (i.e., commence the process of developing knowledge
of the Error or other situation and communicating with Customer regarding the
Resolution) within [****] after receipt of the Support Request. CDS will include
the failure in CDS’s standard error-review cycle in order to address and fix the
failure in a future update or upgrade, if any.

 

 

Severity 4

All other failures of one or more components of a the Services implemented in
any test or development environment, as well as clarification or correction of
any GCA Documentation.

CDS will use commercially reasonable efforts to resolve Severity 4 [****] in
accordance with a schedule reasonably agreed to by the Parties.

 

 

 

 

“Interim Resolution” means a temporary correction of an Error (which may include
a reasonable workaround).  “Final Resolution” means a permanent repair,
correction of or workaround for an Error so that a Lottery Client, Customer and
Authorized Players can

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

continue to use a Switch as contemplated by the Agreement.

 

“Resolve” or “Resolution” means a CDS-provided Interim Resolution, where
applicable, and Final Resolution for an Error.

 

Service

Measurement

Target

Comments

RTS (Return to Service)

RTS is measured from the time a Major Incident (MI) is identified until the
time a Resolution or Interim Resolution is in place.

CDS will ensure that Return to Service for all MI’s (major incidents) is less
than or equal to an aggregate [****] on a monthly basis.

Non-Critical Service Level

 

Major Incident is either a Severity 1 or 2

 

 

In the even the RTS SLA is missed an SLA Penalty of $[****] will be assessed

 

This SLA measure will be started [****] after the Trigger Date.





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

EXHIBIT D

 

BUSINESS REQUIREMENTS DOCUMENT

 

Note:  A final version of this Exhibit “D” shall be agreed upon by the parties
no later than two (2) weeks after the date of the Agreement.

 

OTHER SERVICES

 

1.Terminal Driving

 

a.Customer will provide CDS with functional specifications in order for CDS to
test and certify each terminal type to the transaction set specified by
Customer.

 

b.Customer will provide, at Customer’s expense, CDS with a physical test unit
for each terminal type used by Customer.  These test units will reside in the
CDS ATM test lab during the term of this Agreement and will be returned to
Customer, at Customer’s expense, at the termination of the Agreement.  The test
units are and will remain the property of Customer.

 

c.Customer will provide CDS with the following interface specifications:

 

i.ATM 912 load set and specification

 

ii.FSK specification

 

iii.Pangaea interface specification

 

iv.NRT Kiosk specification

 

v.Macau/Jetco/CUP specification

 

d.CDS will develop ATM and FSK load sets to perform the terminal functions
providing the same functionality as is deployed today.

 

e.CDS will, from time to time and as mutually agreed to and documented in a
Scope of Work, develop or enable additional functionality for Customer
terminals.

 

f.CDS will develop functionality to drive existing terminal functionality on the
NRT Kiosks based on specifications provided by Customer.

 

g.CDS will develop an interface to support functionality currently deployed on
the “Tombstone” terminals based on specifications provided by Customer.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

h.CDS will support differential surcharging and surcharge waiver based on
specifications provided by Customer.

 

i.CDS will support EMV for connections to or in support of the Peoples Bank of
China and Macau.

 

j.CDS will support bill mix at the terminals based on denominations and
parameters set by Customer.

 

2.Webtools Enhancements

 

CDS will develop or provide specific enhancements to CDS’s webtools product
for Customer as follows:

 

a.Specific Customer user security requirements specified by Customer including
the ability of for Customer’s clients have different password complexity and
password expiration requirements, provided the requirements meet or exceed
applicable rules.

 

b.Enhanced support for automated trouble ticket creation, escalation, and
closure functions as specified by Customer.

 

c.Terminal affiliation grouping and permissions hierarchy by terminal and by
property/location.

 

d.Personalized or branded webtools screens by property/location.

 

e.Self-exclusion registration, within webtools or as a separate web based
product as specified by Customer, for casino patrons who want to limit their
access to gaming cash at the terminals, kiosks, or other cash access devices
operated by Customer at casino locations serviced under this Agreement.

 

f.BIN blocking requests support through webtools.

 

3.Dynamic Currency Conversion (“DCC”)

 

CDS will support DCC for MasterCard international card transactions acquired at
Customer terminals which are DCC enabled.

 

4.Retrieval System

 

CDS will work collaboratively with Customer to develop and support a “Retrieval
System” whereby information from cash advance transactions and other such
transaction types that require completion at the casino cage will be stored in
the CDS environment for access and retrieval by Customer’s casino cage
application used by the casino cage.  The Retrieval System will initially
support:

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

a.Storage of any authorized transaction that requires completion at the casino
cage.

 

b.A time based auto void of any authorized transaction that is not retrieved at
the casino cage.

 

Customer and CDS will discuss and architecture future Retrieval System support,
to be mutually agreed upon and documented in a Scope of Work, to support the
following functionality:

 

a.Potential storage of casino patron information if requested by Customer.

 

b.Potential store and forward functionality to update Customer with casino
patron information sent to CDS by the casino cage application.

 

c.Links to Customer/BHMI core systems for the provision of real time casino
patron and transaction information.

 

5.Additional Web Services

 

Based on specifications from Customer, to be mutually agreed upon and documented
in a Scope of Work, CDS will develop and support a suite of web based services
to support transaction and information requests from the casino cage application
and Customer’s call center to support the following:

 

a.The ability of the casino cage application and/or Customer’s call center to
submit cash advance transaction requests for authorization.

 

b.The ability of the casino cage application and/or Customer’s call center to
submit cash advance transaction void requests as necessary.

 

c.The ability of the casino cage application and/or Customer’s call center to
query and receive information from the Retrieval System.

 

d.The ability for Customer to manage all user access permissions and limits.

 

 

CONVERSION SERVICES 

 

[BE SURE TO INSERT CONVERSION TASKS AND REQUIREMENTS HERE].

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Project Deliverables

 

The project deliverables encompass the full scope of work for the
project.  Successful delivery is highly dependent on strong collaboration,
communication, coordination, and teamwork between the GCA and CDS teams.  CDS
will be delivering to GCA the following products and services during the life of
the project;

 

Payments Processing

 

CDS  will provide a payments processing solution that allows GCA to leverage
CDS’ expertise in terminal management while also delivering a
 transaction gateway that GCA can utilize  to  route any acquired  transaction
through.

 

Terminal Processing

 

CDS  will complete the following terminal management deliverables;

 

1.Provide  processing services for GCA’s ATMs running Wincor Proflex; including
 testing, certification, and configuration

a.CDS will certify and  test GCA provide Test  ATM unit. ATM to  be sent
 to CDS’s Dallas office.

b.GCA will train CDS staff  on use of ATM.

c.GCA  to provide Proflex specifications including key  buffers, screen updates,
response states, transaction sets, etc. as required for use in ATM
and 3 in 1 transaction sets.

d.Create a load set per GCA Wincor Proflex specifications (including key
 buffers, transaction types, screen formats, response to state number, format of
surcharge)

e.CDS will support the following transaction at the  ATM: Balance Inquiry,
 Account Transfers, Withdrawals, Pinned Quasi Cash and Pinless Quasi Cash

f.Support  bill mix functionality

 

 

2.Processing services for GCA’s Full Service Kiosks including
 testing, certification, and configuration

a.CDS will certify and  test GCA provide Test  ATM unit. ATM to  be sent
 to CDS’s Dallas office.

b.GCA will train CDS staff  on use of ATM.

c.GCA  to provide Proflex specifications including key  buffers, screen updates,
response states, transaction sets, etc. as required for use in ATM
and 3 in 1 transaction sets.

d.Create a load set per GCA Wincor Proflex specifications (including key
 buffers, transaction types, screen formats, response to state number, format of
surcharge)CDS  will support the following transaction at the  ATM: Balance

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Inquiry,  Account  Transfers, Withdrawals, Pinned Quasi Cash and Pinless Quasi
Cash

e.CDS will support the following transaction at the  ATM: Balance Inquiry,
 Account Transfers, Withdrawals, Pinned Quasi Cash and Pinless Quasi Cash

f.Support  bill mix functionality

 

3.Processing services for GCA’s NRT devices including
 testing, certification, and configuration

a.CDS will certify and  test GCA provide Test  ATM unit. ATM to  be sent
 to CDS’s Dallas office.

b.GCA will train CDS staff  on use of ATM.

c.NRT devices will use standard Triton Format to process with CDS.

d.3 in 1  rollover functionality will be supported  by NRT, not CDS.

e.CDS will support the following transaction at the  ATM: Balance Inquiry,
 Account Transfers, Withdrawals, Pinned Quasi Cash and Pinless Quasi Cash

 

4.Processing services for GCA’s Glory devices including
 testing, certification, and configuration

a.CDS will certify and  test GCA provide Test  ATM unit. ATM to  be sent
 to CDS’s Dallas office.

b.GCA will train CDS staff  on use of ATM.

c.Glory  devices will use standard Triton Format to process with CDS.

d.3 in 1  rollover functionality will be supported  by Glory,  not CDS.

e.CDS will support the following transaction at the  ATM: Balance Inquiry,
 Account Transfers, Withdrawals, Pinned Quasi Cash and Pinless Quasi Cash

 

5.Provide connections/gatways to appropriate sponsored financial networks for
GCA

a.Work with sponsor bank to prepare network  paperwork for enrolling GCA in the
networks. Complete paperwork for GCA settlement of funds.

b.Coordinate exception processing set-up for GCA with  networks

c.ICA / BIN setup and Pseudo ABA/Pseudo  Terminal set up (as required  by each
 network)

d.Provide appropriate payments routing

 

6.EMV certified Payments Platform

a.Provide a MasterCard/Visa certified EMV payments platform

b.CDS to  assist GCA with future EMV Visa & MasterCard MTIP certifications.

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Transaction Gateway for TRANSIT

 

CDS  will provide a transaction gateway through  which GCA
can route transactions to the various debit networks and  other mutually agreed
upon endpoints. The gateway  interface will be a Postbrige ISO8583 connection.

 

 

1.Provide GCA with payments interface  to allow TRANSIT gateway  processing to
sponsored networks.

a.CDS will provide a Postbridge interface to allow GCA  to  gateway
 traffic from TRANSIT

b.Provide DCC Gateway for Pinned & Pinless Quasi Cash transaction to
Planet Payment

 

 

DCC

 

CDS  will support Dynamic Currency  Conversion  (DCC) via specified gateways. 
 A separate addendum will be utilized to support the DCC business components and
 pricing.

 

 

1.Provide DCC for Pinless Quasi Cash transactions via Planet Payments (Phase  I)

a.GCA will settle with  Visa/MC directly by sending fulfillment transaction to
Planet via CDS

b.CDS will create and send settlement file directly  to Discover

c.CDS to provide GCA with BIN file of DCC available bins (Planet to provide a
BIN file to CDS, which CDS will ftp to GCA).

d.DCC transactions to  be  provided both through TransIT interface and Titanium.

2.Provide DCC for ATM transactions via Shazam/Euronet (Phase 2)

 

 

Web Services

 

CDS  will provide a suite of web service based functionality that GCA  will
access for various transaction and administrative functions.

 

 

1.Provide web services for GCA’s Cash Club, Call Center, and tombstone  via
 GCA’s Titanium Application; including  testing and certification:

a.CDS to  develop the following web service that will interface
 with Titanium for transaction processing.

 

i.Quasi Cash Pinless Pre Authorization

ii.Quasi Cash Pinless Void Pre  Authorization

iii.Quasi Cash Pinned Authorization

iv.Quasi Cash Pinned Void Authorization

v.Quasi Cash Pinless Voice Authorization

vi.Address Verification (Zip Code Only)





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

vii.Pinned/Pinless Balance  Inquiry

viii.General Debit

ix.General Credit

x.DCC Eligibility  Rate Check

xi.DCC Quasi Cash Pinless Pre  Authorization

xii.DCC Quasi Cash Pinned Authorization

xiii.DCC Quasi Cash Fulfillment

xiv.Quasi Cash Fulfillment

 

 

2.Provide Terminal Management Web Services to allow GCA  to onboard and manage
their terminals.

a.CDS to  develop the following web services:

i.Add terminal

ii.Edit Terminal

iii.Query Terminal

iv.Re-key  remote key ATMs

v.Send  Open Command

vi.Send Close Command

vii.Send Load Command

viii.Create Fee Table

ix.Add  Fee Table

x.Edit  Fee Table

xi.Query Fee Table

 

 

Self  Exclusion

 

1.Provide GCA with Self Exclusion functionality for ATMs and  FSKs directly
 processing with CDS.

a.CDS must provide Self Exclusion functionality for all directly  driven  ATMs &
 FSKs.

b.CDS to  develop the following Self Exclusion Card Management web  services.

i.Self Exclusion  Add

ii.Self Exclusion Edit Card Holder Name

iii.Self Exclusion Edit Card Daily Limit

iv.Self Exclusion Edit Card Block Expiration Date

v.Self Exclusion Delete

vi.Self Exclusion  Limit Inquiry

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Infrastructure

 

CDS and  GCA  will mutually architect a telecommunications
solution that meets the requirements of the business being supported.

 

1.[****] Connection

a.[****] data center

b.Setup for testing and certifying terminal devices and web services.

c.CDS to provide a test environment for GCA  to  use as  needed

d.GCA  to schedule all attended test time with
CDS at least [****] hours in advance

e.[****].

2.[****] Connection

a.[****] data center

b.[****] data center

c.Telecommunications architecture
design for connecting GCA’s primary and secondary  sites and CDS’s Active /
 Active sites.

d.Backup and  recovery  plan

e.Failover testing and certification

f.GCA  to provide for alternate routing  to the  [****] in the event one  should
 become unavailable due to [****]

 

 

Monitoring

 

1.Real Time Transaction  Feed of GCA  transactions

a.Utilize the standard CDS Postbridge interface  process to provide a copy of
all  GCA transactions processed via CDS except for transactions via TRANSIT.

 

 

Back Office

 

GCA  will
perform back office settlement, dispute management and funds distribution.  CDS
 will provide reporting as follows to support these activities;

 

1.Detail Transaction  File  (.DET) file

a.Provide a .DET file to  GCA daily  per GCA specifications

2.Dynamic Currency Conversion (.DCC) file

a.Provide a .DCC file to  GCA from Planet Payments

3.Normalized EOD data files

a.Provide an end of day transactions file to GCA  per GCA BHMI specifications

4.Provide financial network reconciliation, recon files, and reports.

a.Provide Financial network reconciliation  between CDS and financial networks

b.Provide daily financial network  raw data recon files

c.Provide daily financial network  report files

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

5.Settlement and Exception Processing

a.GCA will handle all terminal Settlement  processing, ach processing

b.GCA will handle all exception management  processing services:

c.GCA will handle all exception and  reconciliation of settlement based on
 network  raw data files and reports in combination with the CDS  RTTF,
 .DET and GCA .GCA files

d.GCA will provide the .GCA internally

e.GCA will settle with the networks for funds, fees,  and adjustments directly
 (if available) and will handle their own  reconciliation.

f.CDS will do network level reconciliation and  provide supporting reports

g.GCA will receive direct settlement from networks

h.GCA will handle their own reconciliation with the networks and with other
gateways, such as Planet Payment

i.GCA will also settle directly with their merchants
for any merchant funded terminals.

j.GCA will settle directly with their merchants for any funds owed or due
them for exceptions, fees, invoicing, etc.

k.GCA  to handle their own exception management functions using
 their internal system and each network’s portal.

l.GCA  to handle terminal level balancing for their terminals

m.GCA  to handle terminal disputes (chargebacks, adjustments, re-presentments,
retrievals, and arbitration/compliance cases).

n.GCA will handle any network compliance reporting or quarterly
 reporting required either directly or through their sponsor bank,
unless otherwise agreed to  with CDS

o.GCA will perform merchant underwriting for their portfolio

p.No custom settlement reports are requested

 

Deployment/Conversion

 

 

CDS  will provide support throughout the deployment and conversion process.

 

1.Training and supporting documentation

a.GCA settlement staff

b.GCA  technical staff

c.Training on Web  Tools, CDS reports

2.Assist with Pilot site Conversion

a.Pilot solution at a GCA selected Property

3.Assist GCA with Property conversions

a.Define requirements

b.Populate database of excluded cards for self-exclusion functionality.

 

 



[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

 

 

 

Project Name:

CDS Conversion

 

Project Manager:

Tom Field / Marty Otzenberger / Jason Koko

 

 

 

 

 

CDS Project Transition Checklist

ID

Activity

Status

Detailed Updates

 

Production Support, Operations, Network and Help Desk

 

 

1

Develop detailed support plan with clearly defined roles & responsibilities.
Secured approval from key stakeholders.

 

 

2

Engage operations team to define: primary and secondary support groups,
distribution lists for communication and customer escalation contacts.

 

 

3

Provide new system/enhancement implementation dates to help desk at least 10
days prior to implementation.  Ensure helpdesk is aware of criticality of
support levels.

 

 

4

Develop and conduct training to ensure help desk, primary and secondary support
teams are equipped to handle calls once system implemented.

 

 

5

Provide instructional documentation, Frequently Asked Questions and
scenarios/scripts to help support and analyze problems.

 

 

6

Engage Monitoring group to ensure production environment system monitoring
requirements have been documented, implemented and are clearly understood by
monitoring team.

 

 

7

Engage Monitoring group to shut down monitoring on the old system.

 

 

8

Engage Production Scheduling to ensure production cycles are
added/changed/deleted, tested and ready for execution.

 

 

9

Engage Network team for: bandwidth analysis,  Circuit Maintenance, DNS, TCP/IP
and WAN connections

 

 

10

Determine additional support needed for stabilization of application.

 

 

 

Application and Database

 

 

11

Identify/train application support team.  Roles & responsibilities documented
and clearly understood.

 

 

12

Identify/train database support team. Roles & responsibilities documented and
clearly understood.

 

 

13

Define and test support documentation.

 

 

14

Develop scenarios/scripts to help support and analyze problems.

 

 

15

Define and test system recovery procedures.

 

 

16

 

 

 

17

Define and test restore procedures.

 

 

18

Update production support list (primary and secondary).

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Replication Settlement and Reporting DB

 

 

19

.DET file

 

 

20

.GCA file

 

 

21

Recon

 

 

22

DB back up plan (JOB)

 

 

23

DB Clean Up and Index Rebuild (Job)

 

 

24

Record maint Jobs

 

 

25

Define and test restore procedures.  

 

 

26

Update production support list (primary and secondary).

 

 

 

Business Processes and Workflows Changes

 

 

27

Developed/revised business processes and workflows.

 

 

28

Communicated and implemented process and workflow changes. 

 

 

29

Engaged business to create/update Essential Service Functions (ESFs).  This is
used to ensure system availability is aligned with criticality of system.  This
ties to Business Continuity (BC)  and Disaster Recovery (DR) plans.

 

 

 

Training and Documentation

 

 

30

Developed detailed training plans for:  support staff,  business users and other
key stakeholders

 

 

31

Created/published training and user guides; scheduled and conducted training
sessions.  Created process to keep documentation current.

 

 

32

Scheduled/conducted training and/or provided online video training & announced
availability

 

 

 

Set Up

 

 

33

Set up of the SQL Server DB

 

 

34

Set up of the Web Servers/Services

 

 

35

Set up of the Websites

 

 

36

·         XView

 

 

37

·         Call Center

 

 

38

·         IMRS

 

 

39

·         SQL

 

 

40

Set up of the Titanium system

 

 

41

·         Follow the Manual that Omar Provided

 

 

42

Report Directory

 

 

43

File Server

 

 

44

CDS Merchant Accounts

 

 

45

Discover Merchant Accounts

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

Connections

 

 

45

Connection CDS need RTTF feed to App Server 4

 

 

46

Connection Webserver 2 with natted IP address to CDS

 

 

47

SFTP Acct with Login

 

 

48

 

 

 

49

 

 

 

50

 

 

 

51

 

 

 

 

Access

 

 

52

Set up of Application Users

 

 

53

Grant access rights for users

 

 

54

Define User groups for

 

 

55

·         XVIEW

 

 

56

·         Call Center

 

 

57

·         Cash Club

 

 

58

·         Merchants

 

 

59

Determine what user groups are needed by department and what access is needed
for each

 

 

60

·         Assign Users

 

 

61

Detailing and setting up of support staff in IMRS

 

 

 

Security

 

 

62

Security Role based documentation

 

 

63

Security Set Up Procedures Doc

 

 

64

Audit controls for who setting up users Docs for pre and post production

 

 

65

URL and CERT's for prod

 

 

66

Engage Security team to complete security vulnerability assessment, firewall
forms.

 

 

67

Engage Security team to conduct Risk Assessment ( if the design does not meet
policy)

 

 

68

 

 

 

 

Configuration

 

 

69

General Config

 

 

70

Credit/Debit Config

 

 

71

AVS Config

 

 

72

Resort Advantage(Not Needed for Alpha Phase)

 

 

73

NEWave Interface(Not Needed for Alpha Phase)

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

 

 

 

 

73

NEWave Interface(Not Needed for Alpha Phase)

 

 

74

 

 

 

75

 

 

 

 

Misc

 

 

76

Clean up old roles  - Validation

 

 

77

Create auto clean up process for users

 

 

78

Login Information user and password from TSYS

 

 

79

 

 

 

80

 

 

 

81

 

 

 

82

 

 

 

 

Control Process

 

 

83

Open Change Management Ticket

 

 

84

Present change to Review Board & secure approval

 

 

85

Establish Transition window i.e., time between Go Live and Production hand off

 

 

86

Received acceptance of pre defined success criteria from Transition plan

 

 

87

Walk through of Go Live checklist and gain approval

 

 

88

 

 

 

 

 

 



[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

EXHIBIT E

 

ADDITIONAL REQUIREMENTS, DUTIES AND OBLIGATIONS

 

1.Settlement, Funds Distribution, and Reconciliation

 

a.Customer requires CDS to settle all settlement and transaction fees to
Customer’s accounts.

 

b.Customer will perform all Customer client distributions.

 

c.Customer will perform all dispute and chargeback processing.

 

d.Customer may, at Customer’s option, use CDS’s Payout Module for the
distribution of funds, if any, due Customer’s clients.

 

2.Architecture

 

a.CDS will provide, or have a definitive time line for implementation of, an
active/active processing environment that will enable Customer’s endpoints to
communicate and transact with either of CDS’s Richardson, Texas or Kansas City,
MO processing facilities or other facilities as CDS sees fit.

 

b.Customer and CDS will work to architect a communications strategy ensuring
redundancy throughout the design of the Services to be provided under this
Agreement.

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

ATTACHMENT 1

 

ACH AUTHORIZATION RELEASE

 

___________________________ (“Customer”) authorizes Columbus Data Services,
(“CDS”) to initiate ACH transfer entries and to debit and/or credit the account
identified herein for all Processing Services.  CDS shall have the right to
credit or debit account, on behalf of the Customer, for settlement of
transactions, settlement error corrections, transaction adjustments and any
amounts or fees due CDS by Customer.  Customer agrees to keep account funded to
the extent needed to reasonably support transaction adjustments.  All shortages
and adjustments are the full responsibility of the Customer.  Customer agrees to
comply with all electronic fund transfer regulations, requirements and rules. 
This Authorization shall remain in effect unless cancelled by Customer by
providing written notice of cancellation to CDS and after such time as all
settlements and adjustments have been processed/cleared through the account. 
Any debits and credits pursuant to this Authorization will be effected through
the Federal Reserve System automated clearing house (ACH) system.

 

Settlement Disputes

 

Customer shall audit and balance the data contained in the periodic statements
and reports provided by CDS and shall promptly, but in no event more than 30
days after the date of the disputed item, notify CDS in writing (the “Notice
Date”) of any disputed item or items on such periodic statements and reports. 
If CDS determines that the disputed item was credited or debited in error by
CDS, CDS shall correct the error.  Notwithstanding, CDS shall not be liable for
any recovery, reimbursement or otherwise of any amounts more than 30 days prior
to the Notice Date.  CDS will, however, use its commercially reasonable efforts
to recover any amounts prior to such 30-day period.  CDS shall not be liable for
any damages, interest or costs associated with the error other than correcting
the error.

 

The undersigned represents and warrants to CDS that (a) the person executing the
Authorization is authorized signatory on the Account referenced above and all
information regarding the Account and the Account Holder is true and correct.

 

Authorized by:_______________________________________ Date: ___________________

 

Print Name and Title:  _________________________________________________________

 

 

Daily Cash Settlement Account Information***

 

*** This form Must be accompanied by a printed voided check or a letter from the
Bank to which the funds are settling referencing the Customer’s name, routing
number and account number.

 

Financial
Institution:_____________________________________________________________

 

Address:________________________________________________________________________

 

City:__________________________ State:_______________________ Zip
Code:___________

 

Contact Name:____________________________________________ Phone Number:________

 

Routing/Transit Number (9 digits) : 
___  ___  ___  ___  ___  ___  ___  ___  ___ 

 

Account Number:_____________________________________________________

 

_____________________________________________________________________

 

 

 





[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 



 

Business Name as it Appears on the Account

 

 

CDS use only

 

 

 

 

 

 

 

 

Date received:

 

 

 

 

 

 

 

 

 

 

 

Date entered:

 

 

Entered by:

 

 

 

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------